

Exhibit 10.1


AMENDED AND RESTATED PROMISSORY NOTE


Borrower:
RRF Limited Partnership
1615 E Northern Avenue, #102
Phoenix, AZ 85020
Lender:
Rare Earth Financial, L.L.C.
1615 E Northern Avenue, #102
Phoenix, AZ 85020





PROMISE TO PAY: RRF Limited Partnership (“Borrower”) promises to pay Rare Earth
Financial, L.L.C. (“Lender”), or order, the principal amount of $1,000,000, or
so much as may be outstanding, together with interest on the unpaid outstanding
principal balance of each advance. Interest shall be calculated from the date of
each advance until repayment of each advance.


This Amended and Restated Promissory Note amends and restates (and supersedes
and replaces) in its entirety that certain Promissory Note dated March 1, 2006
by Borrower to Lender (the “Original Note”) in order to increase the principal
amount of the Original Note.  


PAYMENT: Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on March 1, 2008. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning on April 1, 2006, with all subsequent interest payments
to be due on the same day of each month thereafter. Payments shall be applied
first to any charges or sums (other than principal and interest) due and payable
by Borrower, second to accrued and unpaid interest on the principal balance
hereof, and then to further reduce the principal balance of this promissory note
(“note”).


INTEREST RATE: The interest rate of this note shall be fixed at 7.0% per annum.


INTEREST CALCULATION: The annual interest rate for this note is computed on a
360-day year.


COLLATERAL: Borrower acknowledges that this note is secured by 49.0% of the
units held by RRF Limited Partnership in Tucson Saint Mary’s Suite Hospitality
L.L.C.


LINE OF CREDIT: This note evidences a revolving line of credit. Advances under
this note may be requested orally by Borrower or as provided in this paragraph.
All oral requests shall be confirmed in writing on the day of the request. All
communications are to be directed to the Lender’s office shown above. The
following persons are authorized to request advances on the line of credit on
behalf of the Borrower: Chief Financial Officer and Executive Vice President.
Borrower agrees to be liable for all sums advanced in accordance with the
instructions of the authorized persons. Lender will have no obligation to
advance funds under this note if: (A) Borrower is in default under this note; or
(B) Borrower ceases doing business or is insolvent.


PREPAYMENT: At any time during the term of this note, Borrower may prepay all or
part of the unpaid principal amount of the note, together with any accrued and
unpaid interest thereon and any other sums or charges due hereunder without any
prepayment premium or penalty.


SUBORDINATION: The Lender agrees that (i) the indebtedness evidenced by this
note is and shall be subordinated in right of payment, to the extent and in the
manner provided herein, to the prior payment in full of any indebtedness under
the Trust's loans or lines of credit, whether heretofore or hereafter made or
entered into, with commercial banks or other entities engaged principally in the
business of lending money (each a "Senior Lender"), and (ii) the security
interest referred to above in the paragraph titled "Collateral" is and shall be
subject and subordinate in all respects to any liens, terms, covenants and
conditions of any secured loans or lines of credit with Senior Lenders, whether
heretofore or hereafter made or entered into, and to all advances thereunder,
whether heretofore or hereafter made pursuant to such loans or lines of credit.
The Lender agrees that during the term of this note it will not commence, or
join with any other creditor in commencing any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings with respect to the Borrower,
without each Senior Lender's prior written consent.


Borrower hereby waives for itself and, to the fullest extent not prohibited by
applicable law, for any subsequent lienor, any right Borrower may now or
hereafter have under the doctrine of marshaling of assets or otherwise which
would require Lender to proceed against certain property before proceeding
against any other property.


DEFAULT: Borrower hereby agrees that in the event part of the principal or
interest is not paid when due or the entire note is not paid when due, then the
rate of interest on this note shall, at the election of Lender upon ten (10)
days prior written notice, be increased to nine and 00/100 percent (9.00%) per
annum or the highest rate for which the parties may agree under applicable law,
whichever is less (the “Default Rate”). Borrower shall be obligated thereafter
to pay interest on the then unpaid principal balance of the note at the Default
Rate, both before and after judgment, to be computed from the due date through
and including the date of actual receipt of the overdue payment, whether a
payment of interest or the entire note. Nothing herein shall be construed as an
agreement or privilege to extend the date of the payment or any installment or
the entire note, or as a wavier of any other right or remedy accruing to Lender.


In the event that any regular monthly installment of principal and interest
herein provided shall not be received by Lender on the date such payment is due,
Lender shall have the right to assess Borrower a late payment charge in the
amount of one-half percent (.5%) of such overdue monthly installment, which
shall become due to Lender for the additional cost incurred by Lender by reason
of such nonpayment. The Default Rate will only accrue for periods of delinquent
installments except for when Lender accepts late payments of installments
accompanied by a late payment charge as specified above.


Upon any of the following Events of Default, at the election of Lender, the
entire unpaid principal balance of the note, together with all accrued but
unpaid interest thereon at the Default Rate and all other sums or charges due
hereunder, shall become due and payable:



(a)  
Borrower’s failure to pay when due any installment required to be paid
hereunder, on or before the tenth (10th) day following the applicable due date;




(b)  
Borrower’s failure to pay when due any other payment required to be paid under
this note, subject to any notice and applicable grace period, if any;




(c)  
Borrower’s breach of any other covenant or agreement herein and such breach
remains uncorrected at the expiration of any applicable grace period expressly
provided for herein;

 

(d)  
Any creditor’s proceeding in which Borrower consents to the appointment or a
receiver or trustee for any of its property;




(e)  
If any order, judgment or decree shall be entered, without the consent of
Borrower, upon an application of a creditor approving the appointment of a
receiver or trustee for any of its property, and such order, judgment, decree,
or appointment is not dismissed or stayed with an appropriate appeal bond within
sixty (60) days following the entry or rendition thereof; or if Borrower (i)
makes a general assignment for the benefit of creditors, (ii) fails to pay its
debts generally as such debts become due, (iii) is found to be insolvent by a
court of competent jurisdiction, (iv) voluntarily files a petition in bankruptcy
or a petition or answer seeking readjustment of debts under any state or federal
bankruptcy or like law, or (v) any such petition is filed against Borrower and
is not vacated or dismissed within sixty (60) days after filing thereof;




(f)  
Borrower and Lender agree that no event of default has occurred by effect of (a)
through (e) above if the event is a result of law or violates any other
agreements agreed upon by Borrower and Lender.



The Lender agrees to deliver a written notice of each Event of Default hereunder
to each Senior Lender within five business days after the occurrence of such
Event of Default. Each Senior Lender, individually or collectively, shall have
the right, but not the obligation, to cure any such Event of Default within the
same time period for curing a default which is given to the Borrower under this
note, except that the Senior Lender's time period for cure shall begin on the
date on which it receives notice of the Event of Default. All amounts advanced
or expended by the Senior Lender to cure an Event of Default shall be deemed to
have been advanced by the Senior Lender pursuant to the terms of its loan or
line of credit documents. If an Event of Default occurs and is continuing, the
Lender agrees that, without each Senior Lender's prior written consent, it will
not exercise any rights or remedies it may have under this note, including, but
not limited to accelerating this note, appointing (or seeking the appointment
of) a receiver or exercising any other rights or remedies hereunder unless and
until it has given each Senior Lender at least 30 days' prior written notice.


Notice of election of remedies by Lender is hereby expressly waived as part of
the consideration for this loan. Nothing contained herein shall be construed to
restrict the exercise of any other rights or remedies granted to Lender
hereunder upon the failure of Borrower to perform any provision hereof.


If this note is not paid when due, whether at maturity or by acceleration,
Borrower promises to pay all costs incurred by Lender, including without
limitation reasonable attorney’s fees to the fullest extent not prohibited by
law, and all expenses incurred in connection with the protection or realization
of any collateral, whether or not suit is filed hereon or on any instrument
granting a security interest.


Borrower hereby expressly acknowledges and represents that the indebtedness is
for a business purpose and not consumer or household purposes.


Borrower hereby waives demand, presentment for payment, protest, notice of
protest, notice of non-payments and any and all lack of diligence or delays in
collection or enforcement of this note, and expressly consents to any extension
of time of payment hereof, release of any party primarily or secondarily liable
hereunder or any of the security for this note, acceptance of other parties to
be liable for any of the note or of other security therefor, or any other
indulgence or forbearance which may be made, without notice to any party and
without in any way affecting the liability of any party.


No failure by Lender to exercise any right hereunder shall be construed as a
waiver of the right to exercise the same or any other right any time or from
time to time thereafter.


This note shall be construed and enforced according to, and governed by, the
laws of the State of Arizona.


Any notice required hereunder shall be in writing, and shall be given to the
receiving party by personal delivery or certified mail, postage prepaid, return
receipt requested, as follows:


if to Lender, then addressed to Lender at 1615 East Northern Avenue, Suite 102,
Phoenix, Arizona 85020, (Tel. (602) 944-1500, Fax (602) 678-0281, with a copy to
James W. Reynolds, Esq., Dillingham Cross, P.L.C., 5080 North 40th Street, Suite
335, Phoenix, Arizona 85018, (Tel. (602) 468-1811, Fax (602) 468-0442);


if to Borrower, then addressed to Borrower at 1615 East Northern Avenue, Suite
102, Phoenix, Arizona 85020, Attn: Chief Financial Officer (Tel. (602) 944-1500,
Fax (602) 678-0281), with a copy to James B. Aronoff, Esq., Thompson Hine LLP,
3900 Key Center, 127 Public Square, Cleveland, Ohio 44114 (Tel. (216) 566-5500,
Fax (216) 566-5800).


Any party may be given notice in writing to designate another address as a place
for service of notice. Such notices shall be deemed to be received when
delivered, if delivered in person, or seven (7) business days after deposited in
the United States mails, if mailed as herein above provided.


By acceptance of this note, Lender agrees that, upon payment in full of the then
unpaid principal balance of this note, together with all unpaid interest and
other sums payable to Lender under this note, (a) this note shall be fully
satisfied, and (b) Lender shall promptly mark this note as being paid in full,
satisfied and discharged and shall return the same to Borrower.


Original Note Dated: March 1, 2006
Amended and Restated Note Dated: December 1, 2006


RARE EARTH FINANCIAL, L.L.C., an                                 RRF LIMITED
PARTNERSHIP, a
Arizona limited liability company                                 Delaware
limited partnership,
                            
                            By InnSuites Hospitality Trust, General
                            Partner, an Ohio real estate investment trust






By: /s/ James F. Wirth                                     By: /s/ Marc E.
Berg   
Name: James F. Wirth                                    Name: Marc E. Berg
Title: Manager                                       Title: Executive
Vice-President




 